SOMERVILLE, J.
Under the written contract in evidence the plaintiff had obligated himself to deliver a certain quantity of logs to the defendants, at a specified price, for which they were to make monthly settlements. They were authorized to deduct, among other charges, “ for all advances” made by them to the plaintiff, with a certain percentage of commissions added. By the word “ advances,” we are to understand money paid before due, or goods sold on credit, by way of accommodation, in expectation of reimbursement. “ One who has paid more money, or furnished more -goods to another than the latter is •entitled to, is said to be in advance to him.” If the party proposing to make such advances does so, not out of his own money or goods, but out of the money or goods of the other contracting party, to whom he agrees to advance, he is not entitled to charge commissions as on advances. Such credits become mere payments, to be deducted from the fund due the payee. The contract in question did not, in our opinion, contemplate that commissions were to be charged on such payments, or disbursements, made from plaintiff’s money, or made by defendants when they were indebted to the plaintiff.
In ascertaining the matter of indebtedness with the view of estimating the commissions agreed to be charged, the jury were not authorized to take into consideration the indebtedness of the plaintiff to Byrne in the old matter of account between them. The plaintiff appears to have been ignorant of the fact that this had been transferred to the firm of Byrne & Tram-mell, and it can not, therefore, be considered as within the contemplation of the contracting parties at the time they entered into their written agreement.
The rulings of the circuit court were repugnant to the fore*134going construction, and were, in our judgment, erroneous. Its judgment must, therefore, be reversed and the cause remanded.